254 F.2d 601
Fred J. KUSTES, Jr., Appellant,v.A. S. SCHULMAN ELECTRIC COMPANY and Schulman Electric Company, Appellees.
No. 13341.
United States Court of Appeals Sixth Circuit.
April 15, 1958.

Appeal from the United States District Court for the Western District of Kentucky, Paducah, Roy M. Shelbourne, Judge.
Robert E. Hogan, Louisville, Ky., Grace & Palmer, Paducah, Ky., for appellant.
Waller, Threkeld, Whitlow & Byrd, Paducah, Ky., for appellees.
Before SIMONS, Chief Judge, and McALLISTER and MARTIN, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard on the record, the briefs of the parties, and the argument of counsel in open court, and the Court being duly advised;


2
Now therefore, it is ordered, adjudged and decreed, that the judgment appealed from be and is hereby affirmed for the reasons set forth in the order of the District Court sustaining appellees' motion for judgment notwithstanding the verdict and dismissing appellant's complaint.